Case 0:19-cv-61651-JEM Document 17 Entered on FLSD Docket 08/14/2019 Page 1 of 1




                             UNITED STATESDISTRICTCOUFT FOR THE
                         '      SOUTHERN DISTRICT OF FLORIDA
                                  FO RT LA U DERDA LE D IV ISION
                         C ase N um ber:19-61651-C IV -M A R TIN EZ-SN O W

     PATRICIA KENNEDY,
z-
.
          pjajntjff,

     V S.

     SOM A D D A , lN C.,d/b/aROCK
                                N REEF
     RESORT,
           Defendant.
                                               /

                  FINAL ORDER OF DISM ISSAL W ITHOUT PREJUDICE AND
                    O R D ER D ENY IN G AL L PEND IN G M O TIO N S A S M O O T
            THIS M ATTER is before the Coul't upon Plaintit'
                                                           fs N otice of Voluntary Dism issal

     W ithoutPrejudite,EECFNo.16). 1tis:
                                     .




            ADJUDGED thatthisactionisDISM ISSED withoutprejudice.1t'isalso:
            ADJUDGED thata11jendingmotionsinthiscaseareDENIED ASM OOT,andthiscase
     iscLOsEb.

            DONEAND ORDERED inChambersatMiami,Florida,this$$ dayofAugust,y019.


                                                                .
                                                     JOSE .M A R IN EZ
                                                                      M           '
                                                     U N IT STA TES D ISTRICT JU D GE

     Copiesprovidedto:
     M agistrate Judge Snow .
     A 11CounselofR ecord
